FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                               FOR THE TENTH CIRCUIT                      December 17, 2018
                           _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
    CEDRIC GREENE,

         Plaintiff - Appellant,
                                                                No. 18-1291
    v.                                                 (D.C. No. 1:18-CV-01218-LTB)
                                                                  (D. Colo.)
    LOGISTICARE SOLUTIONS, LLC,

         Defendant - Appellee.
                        _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before LUCERO, HARTZ, and McHUGH, Circuit Judges.
                  _________________________________

         Plaintiff Cedric Greene, proceeding pro se, appeals the dismissal of his complaint

by the United States District Court for the District of Colorado. He claims that defendant

Logisticare Solutions acted negligently and violated the Americans with Disabilities Act

by failing to provide him with timely transportation for appointments with his doctors.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
       The district court dismissed Plaintiff’s suit on the ground that it was barred under

the doctrine of claim preclusion. “[C]laim preclusion will prevent a party from

relitigating a legal claim that was or could have been the subject of a previously issued

final judgment.” MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005). It

requires “(1) a final judgment on the merits in an earlier action; (2) identity of the parties

in the two suits; and (3) identity of the cause of action in both suits.” Id. at 831. The

district court held that all three elements were satisfied in this case based on Plaintiff’s

prior suit against the same defendant in the United States District Court for the District of

Nevada. See Greene v. Logisticare Solutions, LLC, No. 2:15-cv-00523-RFB-NJK, 2017

WL 1100902, at *1 (D. Nev. Mar. 21, 2017).

       Plaintiff does not raise any meritorious challenge to this ruling. He appears to

argue that the Nevada judgment should not have preclusive effect because he sought to

transfer that case to another venue before judgment. But if there was any problem with

venue, he is not the one who could complain. “[P]laintiff, by bringing the suit in a

district other than that authorized by the statute, relinquished his right to object to the

venue.” Olberding v. Ill. Cent. R. Co., 346 U.S. 338, 340 (1953). He also suggests that

he had some difficulty sending mail to the District of Nevada over the course of the

litigation. But he does not explain how that difficulty impeded his ability to pursue his

claims. As the district court in this case described, Plaintiff was permitted to file multiple

amended pleadings, received several extensions of time, submitted briefing in response to

Logisticare’s motions to dismiss, and participated in person at the hearing on

Logisticare’s request for dismissal. Finally, he incorrectly asserts that this court


                                               2
authorized him to pursue this claim in Colorado because we granted his motion to

voluntarily dismiss his appeal from denial of an attempt to pursue this claim in the

District of Utah. But our order of dismissal (which said nothing about authorizing

anything other than the dismissal) could not possibly have any bearing on the preclusive

effect of a judgment from the District of Nevada in an entirely separate case.

       We AFFIRM the district court’s judgment. We DENY Plaintiff’s motion to

proceed in forma pauperis.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                             3